— Judgment, Supreme Court, Bronx County (Edward M. Davidowitz, J.), rendered October 24, 1989, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of imprisonment of from 3 to 9 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict. Moreover, upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of the prosecution witnesses and the absence of additional drugs or buy money on his person when arrested were properly placed before the jury for their resolution (People v Mosley, 112 AD2d 812, 814, affd 67 NY2d 985). After considering the relative force of the conflicting testimony and the competing inferences that may be drawn therefrom, we find no reason on the record before us to disturb the jury’s determination. We have considered defendant’s arguments that the court erroneously considered matters not on the record, misinterpreted his criminal record, and for other reasons, imposed a *635sentence that is unduly harsh, and find these arguments to be without merit. Concur — Sullivan, J. P., Milonas, Rosenberger, Ross and Kassal, JJ.